Citation Nr: 1632891	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coccygodynia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied reopening of the Veteran's claim.  

In December 2012, the Board reopened the Veteran's claim and remanded the matter for additional development.  Most recently, the matter was remanded by the Board in June 2015.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's current coccygodynia did not have onset during active service and is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for coccygodynia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran was provided with proper notice regarding his service connection claim on appeal within a June 2007 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements, and all such records have been associated with the claims file.  

VA obtained relevant examinations and/or opinions in December 1969, and most recently, following the June 2015 Board remand, in October 2015; the corresponding examination reports have been associated with the claims file.  These opinions, when read together and considered as a whole, are adequate to decide the Veteran's claim on appeal because they were based on a thorough reviews of the Veteran's medical and lay history, and they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Given the above development, the Board finds there has been substantial compliance with the prior remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268.  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Low Back  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for coccygodynia which he has reported first had onset after he fell on another soldier's foot during basic training in November 1966; moreover, he has stated that the problem has continued to bother him since that time.  

Service treatment records document a normal clinical evaluation upon enlistment examination in January 1966.  In December 1967, the Veteran reported that he injured his back while getting out of the shower and he displayed tenderness in the low and mid-back upon examination; an x-ray was within normal limits, although there was some evidence of an unrelated old chip or fracture of the lumbar spine.  In July 1968, the Veteran complained of a backache after falling one week prior.  Upon separation examination in September 1968, the Veteran's physical examination was normal, and although he reported a history of broken bones, he denied piles or rectal disease, arthritis, bone/joint/other deformity, or recurrent back pain.  

Upon VA examination in December 1969, the Veteran reported that he injured his tailbone after falling on another soldier's foot during basic training in November 1966.  An x-ray of the coccyx revealed that the tip end of the sacrum was anterior angulated, without evidence of fracture, although it was noted that a portion of the distal coccyx may have been surgically absent.  Following the examination, the VA examiner diagnosed coccygodynia.  

Private treatment records from May 2007 document the Veteran's reported medical history involving a problem over his tailbone in 1967.  However, the Veteran subsequently reported that he had not received any ongoing private treatment for his claimed condition.  

In his July 2008 notice of disagreement (NOD), the Veteran stated that his tailbone was cut during basic training.  In his March 2009 VA Form 9, the Veteran reported that he broke his tailbone during basic training at Fort Knox, which resulted in surgical removal of part of his tailbone.  

During a September 2009 VA lumbar spine examination, the VA examiner noted that the Veteran suffered a contusion of his tailbone when getting out of the shower in December 1967, and that after being seen a few more times for pain in the tailbone, he was diagnosed with coccygodynia.  

Following the June 2015 Board remand, the Veteran was afforded an additional VA examination in October 2015.  At that time, he reported that his original tailbone injury involved a fall around 1966, after which he continued to have back pain. He stated that he had a "broken tailbone" which was repaired surgically during active service.  X-rays of the sacrum and coccyx taken upon examination showed no displaced fracture or dislocation, with unremarkable sacroiliac joints or intrinsic bone marrow lesions; rather the noted impression was an unremarkable study.  Thereafter, the VA examiner concluded that the Veteran's claimed coccygodynia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reviewed the Veteran's medical history, including service treatment records which documented a fall in July 1968 and which resulted in a finding of coccygodynia, the December 1969 VA examination which involved a detailed assessment, and during which the Veteran did not report surgery to the coccyx region.  The examiner noted that the December 1969 x-ray contained a notation that a portion of the distal coccyx may have been surgically removed.  However, when considering the Veteran's service treatment records, subjective medical history, and physical examination, the VA examiner opined that it was less likely as not that the Veteran had surgical treatment to the coccyx region.  He noted that within multiple primary care encounters after separation from active service, coccygodynia was not noted to be a factor, even during assessments of the Veteran's service-connected back pain, which indicated a break in nexus regarding his current complaints of coccygodynia to the condition sustained during active service.  As a result, due to the multiple factors noted above, the examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's current complaint of coccygodynia were related to the same event or condition noted during active service.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for coccygodynia.  While the Veteran has reported that his claimed disability had onset during active service and continued since that time, the Board notes that the additional evidence of record weighs against a findings that such complaints have been continuous during and since active service.  Notably, while service treatment records document complaints of back pain in December 1967 and July 1968, the Veteran's September 1968 separation physical was normal and he denied any bone or joint deformity or recurrent back pain.  

Additionally, the Board affords significant probative value to the October 2015 VA physician's expert medical opinion, which was rendered following a thorough review of the claims file and the Veteran's medical and lay histories, and which was supported by a well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Importantly, the VA physician clearly acknowledged the Veteran's lay reports of related symptoms during and since active service; nevertheless, he concluded that it was less likely as not that the Veteran's current complaints of coccygodynia were related to active service based upon service treatment records, the Veteran's subjective medical history, and physical examinations which revealed that within multiple care encounters after separation from active service, coccygodynia was not noted to be a factor, even during assessments of the Veteran's service-connected back pain.  Therefore, the examiner concluded that there was a break in nexus regarding the Veteran's currently claimed coccygodynia and his active service.  

The Board acknowledges that the Veteran's lay reports are probative insofar as he has reported observable symptoms, see Layno, 6 Vet. App. 465.  However, to the extent that the Veteran's lay statements attempt to provide an etiological opinion linking his current orthopedic and musculoskeletal complaints of coccygodynia to his active service, they are afforded less probative value than the objective and well-reasoned opinion of the October 2015 VA physician.  See Jandreau, 492 F.3d at 1376-77.  

As such, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for coccygodynia; there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for coccygodynia is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


